Citation Nr: 0302366	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-23 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for acne vulgaris with 
multiple sebaceous cysts, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
second-degree burn scars on both hands.

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision by the Huntington, West Virginia RO.  This case was 
before the Board in August 2001 when it was remanded for 
additional development.


REMAND

With regard to his service-connected acne vulgaris with 
multiple sebaceous cysts and second-degree burn scars on both 
hands, the veteran maintains that these disabilities are more 
disabling than currently evaluated.  The Board notes that 
during the pendency of the veteran's appeal, the diagnostic 
criteria for evaluating skin disabilities were revised, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-99 
(July 31, 2002); see also corrections at 67 Fed. Reg. 58,448 
(September 16, 2002) and 67 Fed. Reg. 62,889 (October 9, 
1992).

Where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new 
regulation, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000). 

The RO has adjudicated the veteran's claims based on the 
former schedular criteria.  The veteran has not been notified 
of the changes in the regulation and has not been afforded 
any opportunity to present relevant argument.  The Board 
concludes, due to the substantive nature of the new schedular 
criteria, that it is unable to adjudicate the veteran's 
claims for increase without violating his statutory and 
regulatory procedural rights by addressing a question not 
properly considered by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
Specifically, an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Therefore, a new VA dermatological examination 
should be ordered.

With regard to the veteran's claim for a TDIU, the Board 
notes that although the veteran underwent a VA examination in 
July 2002, there is no opinion of record that addresses the 
sole impact of the veteran's service-connected disabilities 
on his ability to obtain and retain substantially gainful 
employment.  In adjudicating a total rating claim, the Board 
may not reject the veteran's claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) specifically stated that the VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, 7 
Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 
538; and Obert v. Brown , 6 Vet. App. 532 (1993).  Hence, the 
RO should obtain medical opinion as to whether the veteran's 
service-connected disabilities, either alone or in concert, 
render him unable to obtain or retain substantially gainful 
employment.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  See 
38 C.F.R. § 3.655.   

Finally, the RO should assure that the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002) have been 
complied with.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should assure compliance with 
the VCAA and implementing regulations and 
the holding in Quartuccio v. Principi, 16 
Vet App 183 (2002). 

2.  The RO should obtain from the veteran 
the names and addresses of any VA and 
non-VA medical care providers who have 
treated him for his second degree burn 
scars on both hands and/or acne vulgaris 
with multiple sebaceous cysts since July 
2002.  After securing any necessary 
release(s) from the veteran, the RO 
should attempt to obtain copies of all 
identified records.

3.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any of the 
records identified by the veteran, and be 
provided with the opportunity to provide 
a copy of such records.

4.  When the above development has been 
completed, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected acne 
vulgaris with multiple sebaceous cysts.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examination should, if possible, be 
conducted during an active stage of the 
veteran's service-connected skin 
disability.  Any special diagnostic 
studies deemed necessary should be 
performed.  

Unretouched photographs depicting any 
disfiguring lesions should be taken.

(a)  A complete history should be 
elicited, to include the types of 
medications that have been used to treat 
the disability.

(b)  The examiner should comment on which 
anatomical areas are affected by the 
veteran's service-connected acne vulgaris 
with sebaceous cysts (versus any non-
service-connected skin disability).  The 
examiner should indicate the percentage 
of the veteran's body affected by his 
acne vulgaris, to include an indication 
of the extent of exposed areas affected.

(c)  The examiner should describe the 
extent of any exfoliation, exudation, or 
itching involved.  The examiner should 
address the extent to which there exists 
disfigurement associated with the 
service-connected acne vulgaris with 
sebaceous cysts.  The location and extent 
of any scarring due to the veteran's acne 
vulgaris should be described.  

(d)  The examiner should also comment on 
the frequency and duration of any flare-
ups of the service-connected vulgaris 
with sebaceous cysts.  

(e)  The examiner should also offer an 
opinion as to the effect of the service-
connected acne vulgaris with sebaceous 
cysts and the veteran's service-connected 
burn scars on both hands, on the 
veteran's ability to obtain or retain 
substantially gainful employment.  

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record. 

5.  The RO should then review the claims 
file to ensure that all development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  In 
evaluating the veteran's service-
connected acne and burn scars, the RO 
should ensure that both the former and 
revised diagnostic criteria are 
considered.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity 
to respond.  The SSOC should include 
citation to all relevant regulatory 
provisions, to include the revised 
diagnostic criteria for evaluating skin 
disability.  The veteran and his 
representative should be given the 
appropriate period of time to respond to 
the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


